COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Malveaux and Causey
UNPUBLISHED


              Argued at Salem, Virginia


              CRAIG ALLEN BAILEY
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0341-22-3                                    JUDGE RANDOLPH A. BEALES
                                                                                  NOVEMBER 1, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ALLEGHANY COUNTY
                                               Edward K. Stein, Judge

                                James V. Doss, III, for appellant.

                                Justin B. Hill, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      Craig Allen Bailey appeals an order of the Circuit Court of Alleghany County revoking his

              suspended sentences for possession with intent to distribute an imitation Schedule II controlled

              substance and felony eluding. In his sole assignment of error on appeal, Bailey argues that “[t]he

              trial court erred or abused its discretion in revoking Appellant’s probation in its entirety and

              sentencing Appellant to serve an active sentence of three years.”

                                                        I. BACKGROUND

                      In September 2016, the circuit court convicted Bailey, upon his pleas of guilty, of

              possession with intent to distribute an imitation Schedule II controlled substance and felony eluding.

              The circuit court sentenced Bailey to two years of incarceration for each conviction and suspended

              “the execution of the balance of the four-year sentence for time already served.” As a condition of

              his suspended sentences, the circuit court placed Bailey on supervised probation for a period of

              three years.

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        In October 2018, the circuit court found Bailey guilty of violating the terms of his probation

after Bailey had twice tested positive for amphetamines, had failed to report to multiple probation

appointments, and had been convicted of petit larceny. It then revoked the balance of Bailey’s

previously suspended sentences, which according to the revocation order amounted to three years

and four months, and resuspended all but one year.

        In December 2020, the circuit court again found Bailey guilty of violating the terms of his

probation after Bailey had been convicted of assault and battery and trespassing and had failed to

report to his probation officer on two separate occasions. The circuit court then ordered the

“revocation of two (2) years of the balance of the previously suspended sentence” imposed in

September 2016 and “resuspends the aforesaid two (2) year sentence upon the defendant’s entry and

completion of the Community-based Corrections System Program (CCAP).”

        In September 2021, Bailey’s probation officer submitted a major violation report to the

circuit court. The probation officer reported that Bailey had failed to be truthful with the CCAP

staff and had failed to successfully complete CCAP. Bailey had entered CCAP in April 2021, but

the CCAP staff removed him from the program in August 2021 because Bailey “made staff

uncomfortable and appeared to be escalating aggressively” and because his behavior was

“disruptive for staff and other probationers working on their recovery.”

        At the November 2021 revocation hearing on this charge, Bailey testified that, during his

four months in CCAP, he had obtained his forklift operator’s certificate and had started working on

his GED. Upon his release from incarceration, Bailey planned on living with his mother in

Roanoke and planned on using his forklift certification to find employment. Bailey also stated that

he intended to seek outpatient substance abuse treatment in Roanoke. After hearing argument on

this matter, the circuit court found that Bailey had violated the terms of his probation. The trial

judge stated, “Mr. Bailey, some people just aren’t cut out for probation. It’s that simple. You were

                                                  -2-
given every opportunity to comply. You’ve been offered programs, couldn’t do what Court

Community Corrections wanted you to do, couldn’t do what CCAP wanted you to do. You’re just

not a candidate for probation.”

        After the trial court rendered its judgment, the trial judge stated that it was “going to impose

the three year sentence that was previously suspended in this case and the Court will release you

from your probation obligation.” Bailey’s counsel stated, “Judge, I was looking at the prior

probation order. It looks like what was previously revoked, was, . . . if I didn’t hear the Court

correctly was two years.” The trial judge responded, “[H]owever, he has three years revocable time

so the Court did not revoke all the time last time, that time did not go away and the Court is going to

revoke all of his revocable time at this point.” Consequently, the circuit court entered an order on

December 7, 2021, revoking “three (3) years of the previously suspended sentence” imposed in

September 2016. Bailey now appeals to this Court.

                                            II. ANALYSIS

        Bailey contends that “[t]he trial court erred or abused its discretion in revoking Appellant’s

probation in its entirety and sentencing Appellant to serve an active sentence of three years.”

        On appeal, “[w]e ‘view the evidence received at [a] revocation hearing in the light most

favorable to the Commonwealth, as the prevailing party, including all reasonable and legitimate

inferences that may properly be drawn from it.’” Johnson v. Commonwealth, 296 Va. 266, 274

(2018) (second alteration in original) (quoting Henderson v. Commonwealth, 285 Va. 318, 329

(2013)). “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed

unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App.

529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “However, ‘[a

circuit] court by definition abuses its discretion when it makes an error of law.’” Porter v.




                                                  -3-
Commonwealth, 276 Va. 203, 260 (2008) (alteration in original) (quoting Koon v. United States,

518 U.S. 81, 100 (1996)).

        “When coupled with a suspended sentence, probation represents ‘an act of grace on the part

of the Commonwealth to one who has been convicted and sentenced to a term of confinement.’”

Price v. Commonwealth, 51 Va. App. 443, 448 (2008) (quoting Pierce v. Commonwealth, 48

Va. App. 660, 667 (2006)). “In the absence of a clear statutory or constitutional violation, we defer

to the discretion of the circuit court regarding the decision of whether any act of grace is appropriate

in the first instance.” Garibaldi v. Commonwealth, 71 Va. App. 64, 69 (2019).

        Code § 19.2-306(A) provides the statutory authority for a circuit court to revoke a

suspended sentence. At a revocation hearing, the circuit court has discretion to invoke Code

§ 19.2-306(A)’s authority to revoke a suspension for any reasonable cause occurring “within the

probation period, or within the period of suspension fixed by the court.” Code § 19.2-306(A); see

also Hill v. Commonwealth, ___ Va. ___, ___ (Aug. 11, 2022). “If the court, after hearing, finds

good cause to believe that the defendant has violated the terms of suspension, then the court may

revoke the suspension and impose a sentence in accordance with the provisions of § 19.2-306.1.”

Code § 19.2-306(C). Code § 19.2-306, however, does not empower the trial court to enlarge or

modify an original sentence. See Robertson v. Superintendent of Wise Corr. Unit, 248 Va. 232, 236

(1994) (“While the trial court still retained power under Code § 19.2-306 to revoke the suspension

of those sentences . . . the court had no authority to lengthen the period of incarceration.”); Code

§ 19.2-306(C). Consequently, the trial court may only reimpose the portion of a defendant’s

sentence that the defendant has not already served.

        At the most recent revocation hearing in November 2021, the trial court found that Bailey

had violated the terms of his suspended sentences by failing to complete CCAP. Consequently, the

trial court had the statutory authority to revoke the entirety of Bailey’s previously suspended

                                                 -4-
sentences.1 See Code §§ 19.2-306(C) and 19.2-306.1. Furthermore, the trial court had extended “an

act of grace” to Bailey on three prior occasions by suspending his sentences either in full or in part.

Pierce, 48 Va. App. at 667. However, Bailey failed to make productive use of this grace. The

record shows that, between 2016 and 2021, Bailey acquired multiple new convictions and failed to

report to his probation officer as instructed on numerous occasions. Most recently, as a condition of

his probation (and of the latest resuspension of his sentences), Bailey was ordered to complete

CCAP, but was released from the program because he “was disruptive for staff and other

probationers working on their recovery.” According to the major violation report, Bailey “made

staff uncomfortable and appeared to be escalating aggressively.” Given all of this evidence, the trial

court reasonably concluded that Bailey was “just not a candidate for probation.” Therefore, we

certainly cannot say that the trial court abused its discretion by revoking the entirety of Bailey’s

suspended sentences. See Alsberry v. Commonwealth, 39 Va. App. 314, 320 (2002) (“When a

defendant fails to comply with the terms and conditions of a suspended sentence, the trial court has

the power to revoke the suspension of the sentence in whole or in part.”).

        Although the trial court certainly did not abuse its discretion in revoking Bailey’s suspended

sentences in their entirety, the record clearly shows that Bailey did not have three years remaining

on his previously suspended sentences. In September 2016, the circuit court sentenced Bailey to a

total of four years of incarceration but gave him credit for time he had already served. It then

suspended “the execution of the balance of the four-year sentence for time already served.” This


        1
         Bailey never raised any argument to the trial court (or in his briefs to this Court on
appeal) that his probation violation constituted a “technical violation” under Code
§ 19.2-306.1(A). This argument was raised for the first time during oral argument before this
Court but is not preserved for appeal. Rule 5A:18; Rule 5A:20. Therefore, this Court will not
address it on appeal. See, e.g., Stokes v. Commonwealth, 61 Va. App. 388, 397 (2013) (“[T]his
Court will not consider an argument presented for the first time at oral argument.” (citing Va.
Dep’t of State Police v. Barton, 39 Va. App. 439, 447 (2002))). Regardless, we note that failure
to complete a court-ordered treatment program does not fall under any of the specified technical
violations listed in Code § 19.2-306.1(A).
                                                -5-
September 2016 order shows that Bailey had already served a portion of his four-year sentence

before the circuit court entered the final sentencing order. Following Bailey’s first revocation

hearing in October 2018, the circuit court revoked “the balance of the previously suspended

sentence”—which the circuit court calculated at that time to amount to three years and four months.

It then resuspended all but one year of that sentence. Consequently, as a result of the first

revocation order, Bailey served one year of imprisonment—leaving it would appear, at most, two

years and four months remaining on his suspended sentences.2 Given that there is nothing in the

record before this Court that shows that Bailey still had as much as three years remaining on his

suspended sentences, it was indeed an abuse of discretion—and error as a matter of law—for the

circuit court to order Bailey to now serve a period of three years of incarceration—clearly more time

than remained on his original sentences. See Robertson, 248 Va. at 236.

                                         III. CONCLUSION

        In short, the circuit court acted within its discretion by revoking the entirety of Bailey’s

suspended sentences when he failed to complete CCAP. Given that Bailey had violated the terms of

his probation numerous times and given that he had now failed to complete CCAP, as required by

the circuit court, the court did not err by concluding that Bailey had failed to respond to the grace

        2
          The October 2018 revocation order “revoked 3 years & 4 months with all but 1 year
resuspended.” The following revocation order in February 2021 revoked “two (2) years of the
balance of the previously suspended sentence” and then resuspended “the aforesaid two (2) year
sentence upon the defendant’s entry and completion of the Community-based Corrections
Systems Program (CCAP).” Although the February 2021 revocation order only revoked and
resuspended two years of Bailey’s sentences, Bailey apparently actually had two years and four
months left on the sentences. This Court has held that “[w]hen a court revokes the suspension of
execution of sentence, ‘the original sentence shall be in full force and effect.’” Leitao v.
Commonwealth, 39 Va. App. 435, 438 (2002) (quoting Code § 19.2-306). If a trial court revokes
only a portion of the suspended sentence, the unrevoked portion still remains as part of the
defendant’s sentence. See Jacobs, 61 Va. App. at 540 (stating that the remaining balance of a
defendant’s original sentence “did not simply disappear” when the trial court revoked a portion
of his suspended sentence). Therefore, at the time of the February 2021 revocation order, Bailey
apparently still had two years and four months remaining on his sentences. Although the circuit
court only revoked and resuspended two years of those sentences, the other four months of the
remaining two years and four months “did not simply disappear” from Bailey’s sentences. Id.
                                                -6-
shown by the court and that Bailey was not a suitable candidate for probation—and the circuit court

did not abuse its discretion by revoking the entirety of Bailey’s suspended sentences. However, the

circuit court incorrectly calculated the time remaining on Bailey’s suspended sentences in its latest

December 7, 2021 revocation order. Based upon the record before this Court, it is clear that Bailey

has already served more than one year of his original four-year sentence—including the time served

for which the circuit court originally gave him credit. Consequently, Bailey did not have as much as

three years remaining on his original sentence after the circuit court required him to serve an

additional year in 2018. Therefore, we hold that the circuit court erred and abused its discretion

when it sentenced Bailey to serve three years—more time than Bailey actually had left to serve on

his original sentences. However, because the record before this Court is insufficient for us to

determine exactly how much time remained on Bailey’s original sentences, we remand to the circuit

court for it to determine the amount of time that was actually remaining and, therefore, the correct

amount of time for Bailey to be actively incarcerated.

        For these reasons, while the circuit court certainly did not err in revoking the entire

remainder of Bailey’s sentences, we must nevertheless reverse the sentence imposed by the circuit

court for the reason noted supra, and remand to the circuit court for resentencing consistent with

this opinion.

                                            Affirmed, in part, and reversed and remanded, in part.




                                                  -7-